In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-460 CR

____________________


WILLIAM CRAIG PRUITT, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 98262




MEMORANDUM OPINION
 William Craig Pruitt was convicted and sentenced on an indictment for forgery.  Pruitt
filed a notice of appeal on October 16, 2006.  The trial court entered a certification of the
defendant's right to appeal in which the court certified that this is a plea-bargain case and the
defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's
certification has been provided to the Court of Appeals by the district clerk.

	On October 18, 2006, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been
supplemented with an amended certification.  
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
									DAVID GAULTNEY
										  Justice

Opinion Delivered November 29, 2006
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.